THE THIRTEENTH COURT OF APPEALS

                                   13-18-00294-CV


                           In the Matter of M. G., a Juvenile


                                  On Appeal from the
                   130th District Court of Matagorda County, Texas
                              Trial Cause No. 17-0039-J


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, M.G.

      We further order this decision certified below for observance.

November 29, 2018